        Case 1:15-cr-00537-VEC Document 1603 Filed 01/06/21 Page 1 of 1
                                                         USDC SDNY
                                                         DOCUMENT
                                                         ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                             DOC #:
SOUTHERN DISTRICT OF NEW YORK                            DATE FILED: 1/6/2021
 UNITED STATES OF AMERICA,

                                                               15-CR-537 (VEC)
                   -against-
                                                                    ORDER
 JASON MOYE,
                                    Defendant

VALERIE CAPRONI, United States District Judge:

       WHEREAS Defendant’s resentencing is scheduled for January 26, 2021;

       IT IS HEREBY ORDERED THAT: Due to the COVID-19 pandemic, Defendant’s

resentencing is adjourned to March 2, 2021 at 11:00 a.m. Sentencing submissions are due by

February 16, 2021. The Court would like to conduct the resentencing in-person and is hopeful

that it will be safe to do so without undue risk to the participants by early March.



SO ORDERED.
                                                      _________________________________
Date: January 6, 2021                                       VALERIE CAPRONI
      New York, NY                                        United States District Judge




                                                 1
